Citation Nr: 0016977	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-06 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral calcaneal spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from July 1976 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A rating decision in October 1998, granted service 
connection for bilateral calcaneal spurs, evaluated as 
noncompensable from October 1997.  The veteran has appealed 
the evaluation.

A hearing was held by means of a video conference in December 
1999, with the veteran in Montgomery, Alabama, before Nancy 
I. Phillips, a member of the Board, sitting in Washington 
D.C.  Ms. Phillips was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(b) (West 1991) and 
will render the determination in this case.  A transcript of 
that hearing is in the claims file.


FINDINGS OF FACT

1.  The veteran's left foot disorder is manifested by 
complaints of pain, X-ray findings of calcaneal spur, and 
tenderness in the heel.  The symptomatology approximates 
moderate disability of the foot.

2. The veteran's right foot disorder is manifested by 
complaints of pain, x-ray evidence of calcaneal spur, and 
tenderness in the heel.  The symptomatology approximates 
moderate disability of the foot.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent rating for the 
calcaneal spurs of the left foot have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5299-5284 (1999).

2.  The schedular criteria for a 10 percent rating for the 
calcaneal spurs of the right foot have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5299-5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The veteran underwent a VA examination in April 1998.  He 
gave a history of bone spurs in both heels.  He stated that 
his feet hurt all the time and sometimes it was worse than 
other times.  Currently, he was wearing arch supports.  
Without the arch supports, he had more pain in the feet.  The 
pain was described as a sharp pain.  He did not take any 
medication for it.  

Examination of the feet revealed mild tenderness in both 
heels.  No other abnormalities were noted.  His gait was 
unremarkable.  X-rays of the heels revealed calcaneal spurs 
bilaterally.  The pertinent diagnosis was bilateral calcaneal 
spurs.  

The veteran testified at the video hearing in December 1999.  
He maintained that he had had constant bilateral foot pain 
for the last ten years.  The pain was generally worse at the 
end of the day.  It took only 20 to 30 minutes on his feet 
for a more intense feeling to develop.  He had these intense 
feelings three or four times a day.  At this time he was not 
taking any medication for relief of these symptoms.  He wore 
orthopedic supports which helped his feet.  The foot 
specialist who treated him recommended cortisone shots if the 
condition did not improve.  Surgery was a last resort 
possibly.  At work, he had to stand at times and this 
bothered his feet. 

In December 1999, addition medical evidence was received.  
The veteran waived initial consideration of this evidence by 
the RO.  This consisted of private medical records disclosing 
treatment for the veteran's bilateral foot condition by a 
private foot specialist in May and June 1999.  When seen in 
May, the veteran complained of bilateral foot pain and 
fatigue for many years, with treatment by orthotics and 
Motrin.  He complained that the first steps out of bed were 
the worst, with constant foot pain.  On evaluation, bilateral 
plantar heel spurs were noted.  He had decreased range of 
motion bilaterally.  X-rays showed increased calcaneal 
inclination and plantar heel spurs.  A right foot strap was 
supplied.  When seen several days later, he was feeling 
better on the right side.  A left foot strap was furnished.  
In June, he was seen for orthotic casting.  

Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his nose fracture, and 
therefore he has satisfied the initial burden of presenting a 
well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran a VA examination and 
personal hearing.  In addition, medical records were received 
from the veteran's private foot specialist.  Therefore, VA 
has satisfied its duty to assist the veteran mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.

After the veteran disagreed with the original disability 
rating assigned for his service-connected residuals of a nose 
fracture, the RO issued a Statement of the Case (SOC) in that 
essentially addressed the issue as entitlement service 
connection for bilateral calcaneal spurs, although the rating 
criteria for an increased rating under Diagnostic Code 5284 
were supplied.  The statement of the case in April 1999, 
addressed the issue as evaluation of bilateral spurs, 
currently evaluated as noncompensable.  The Court recently 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board has decided this claim consistent with the 
holding in Fenderson. 

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built up" as follows: The first two digits 
will be selected from that part of the schedule mostly 
closely identifying the part, or system, of the body 
involved, the last two digits will be "99" for all unlisted 
conditions.  With diseases, preferences to be given to number 
assigned to the disease itself, if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, proceeded by a 
hyphen.  38 C.F.R. § 4.27 (1998).  In this case, the RO has 
rated the bilateral foot disorder under Diagnostic codes 
5299-5284.  A moderate foot injury warrants a 10 percent 
rating.  A moderately severe foot injury warrants a 20 
percent rating.  A severe foot injury warrants a 30 percent 
rating.  38 C.F.R. Part 4, Diagnostic Code 5284.

Because of the complaints of feet pain, the Board has 
considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in which 
the Court held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

In this case, the veteran has voiced credible complaints of 
bilateral foot pain in statements, testimony and medical 
history.  X-rays show bilateral calcaneal spurs.  Clinical 
findings have included tenderness involving both heels as 
well as some limited motion.  Considering the provisions of 
38 C.F.R. § 4.7, the Board finds that the disability in each 
foot more closely approximates the criteria for a 10 percent 
rating based on moderate disability. 


ORDER

A 10 percent rating, but no higher, is granted for calcaneal 
spurs of the left foot, and a 10 percent rating, but no 
higher, is granted for calcaneal spurs of the right foot, 
consistent with the criteria that govern the payment of 
monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

